          21-03009-hcm
El Paso County - County CourtDoc#1-61
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    58 Pg 12:52
                                                                                             1/14/2021   of PM
                                                           2                                  Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                     §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                  §
                                                             §
                    Plaintiffs,                              §
                                                             §
            v.                                               §
                                                             §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                       §
            PDG PRESTIGE, INC., MICHAEL                      §
            DIXSON, SURESH KUMAR,                            §
            AND BANKIM BHATT,                                §
                                                             §
                    Defendants.                              §          EL PASO COUNTY, TEXAS

                           NOTICE OF CHANGE OF ADDRESS BY COUNSEL
                 FOR PLAINTIFFS WESTAR INVESTORS GROUP, LLC, SUHAIL BAWA AND
                                        SALEEM MAKANI

                    Eric C. Wood, counsel for Plaintiffs Westar Investors Group, LLC, Suhail Bawa and

            Saleem Makani in the above entitled and numbered cause, files this notice of change of address

            and requests that all future filings and correspondence should be sent to him at the following firm

            and address:

                                                       Eric C. Wood
                                                   BROWN FOX PLLC
                                             5550 Granite Parkway, Suite 175
                                                   Plano, Texas 75024
                                                 Phone: (214) 327-5000
                                                  Fax: (214) 327-5001
                                              Email: eric@brownfoxlaw.com




            NOTICE OF CHANGE OF ADDRESS BY COUNSEL FOR PLAINTIFFS                                       PAGE 1
21-03009-hcm Doc#1-61 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 58 Pg 2 of
                                        2




                                             Respectfully submitted,


                                             By: /s/ Eric C. Wood
                                                Eric C. Wood
                                                State Bar No. 24037737
                                                BROWN FOX PLLC
                                                5550 Granite Parkway, Suite 175
                                                Plano, Texas 75024
                                                Phone: (214) 327-5000
                                                Fax: (214) 327-5001
                                                Email: eric@brownfoxlaw.com

                                             ATTORNEY FOR PLAINTIFFS
                                             WESTAR INVESTORS GROUP, LLC, SUHAIL
                                             BAWA AND SALEEM MAKANI



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been

  forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record on the

  14th day of January, 2021.


                                             /s/ Eric C. Wood
                                             Eric C. Wood




  NOTICE OF CHANGE OF ADDRESS BY COUNSEL FOR PLAINTIFFS                                   PAGE 2
